                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JIAJIE ZHU,                                      Case No. 19-cv-02534-JSW
                                                          Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                   v.                                       DISMISS
                                   9
                                           JING LI, et al.,                                 Re: Dkt. No. 17
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court is the motion to dismiss filed by Defendants Dong Chen and Jing Li

                                  14   (“Defendants”). The Court has considered the parties’ papers, relevant legal authority, and the

                                  15   record in this case, and it finds the motion suitable for disposition without oral argument. See

                                  16   Civil L.R. 7-1(b). For the reasons set forth below, the Court HEREBY DENIES Defendants’

                                  17   motion to dismiss.

                                  18                                            BACKGROUND

                                  19            Teetex, LLC (“Teetex”) is a California-based limited liability company engaged in the

                                  20   business of importing textiles from China for resale in the United States. (Dkt. No. 6 (First

                                  21   Amended Complaint (“FAC”)) ¶ 10.) The parties heatedly contest most other pertinent facts about

                                  22   the company, its origins, and its makeup. The claims in the FAC center around Plaintiff Jiajie

                                  23   Zhu’s contention that Defendants misrepresented Teetex’s profits and therefore underpaid Mr. Zhu

                                  24   when Mr. Zhu sold his interest in Teetex to Defendant Jing Li. In their motion, Defendants argue

                                  25   that Mr. Zhu lacks standing to sue because Mr. Zhu was only a “nominal”1 member of Teetex on

                                  26

                                  27   1
                                        In their reply brief, Defendants explain that using a “nominee” member is a common practice in
                                  28   China to protect investor identity. Defendants maintain that “nominees” were chosen for Teetex
                                       to avoid lawsuits from the true investors’ former employers and business associates.
                                   1   behalf of his father-in-law Anwen Li.2 Therefore, according to Defendants, Mr. Zhu did not own

                                   2   the shares Mr. Zhu claims to have sold. Mr. Zhu contends that he was never a “nominal” member

                                   3   or a proxy and argues that he, not Mr. Li, had rights of membership with respect to the pertinent

                                   4   shares.

                                   5             Several agreements are tangled in this dispute. The first pertinent agreement is titled

                                   6   “Limited Liability Company [M]anagement Operating Agreement of TEETEX, LLC” (“Operating

                                   7   Agreement”). (Dkt. No. 17-1 (Exhibits to Declaration of Doug Chen) p. 11.) The first paragraph

                                   8   of the Operating Agreement states that it is effective as of October 28, 2012, and “is adopted by

                                   9   the members whose signatures appear at the end of this agreement.” (Id.) The Operating

                                  10   Agreement is signed by Mr. Zhu, Ms. Li, and Mr. Guan. (Id. p. 20.) Each are identified in this

                                  11   agreement as “Members.” (Id.)

                                  12             Under the heading “Membership Withdrawal and Transfer Provisions,” the Operating
Northern District of California
 United States District Court




                                  13   Agreement states:

                                  14                    Restrictions on the Transfer of Membership: A member shall not
                                                        transfer his or her membership in the LLC unless all nontransferring
                                  15                    [sic] members in the LLC first agree to approve the admission of the
                                                        transferee into this LLC. Further, no member may encumber a part
                                  16                    or all of his or her membership in the LLC by mortgage, pledge,
                                                        granting of a security interest, lien or otherwise, unless the
                                  17                    encumbrance has first been approved in writing by all other members
                                                        of the LLC.
                                  18
                                                        Notwithstanding the above provision, any member shall be allowed
                                  19                    to assign an economic interest in his or her membership to another
                                                        person without the approval of the other members. Such an
                                  20                    assignment shall not include a transfer of the member’s voting or
                                                        management rights in this LLC, and the assignee shall not become a
                                  21                    member of the LLC.
                                  22   (Id. p. 19-20.) The Operating Agreement is in English, and there is no indication the document

                                  23   provided to the Court is a translation from Chinese.3 An exhibit to the Operating Agreement is a

                                  24   document titled “Chinese Agreement,” which is not translated.

                                  25
                                       2
                                  26    Mr. Li is not related to Defendant Jing Li. Defendant Jing Li is married to co-defendant Mr.
                                       Chen.
                                  27   3
                                        The parties do not specify whether the written Chinese in any of the documents at issue is
                                  28   Simplified or Traditional.

                                                                                           2
                                   1          The second pertinent agreement is an “Internal Agreement to Form a New Company in San

                                   2   Francisco, California, the United States of America” (“Internal Agreement”). (Id. p. 7.) The

                                   3   Internal Agreement, of which Mr. Zhu avers he was heretofore unaware, states that “[t]hrough

                                   4   discussion and negotiation among Anwen Li (Alvin Li), Tony Chen (Dong Chen), and Juan Hu

                                   5   (Joanne Hu), the parties reached an [sic] unanimous agreement to form a new company (TEETEX

                                   6   LLC) in San Francisco, California. . . .” (Id. (emphasis in original denotes original text in

                                   7   English).) The agreement provides that: “The initial registered capital of [Teetex] shall be

                                   8   US$100,000 structured as the following: Anwen Li (Alvin Li) holds 60% of shares, Tony Chen

                                   9   (Dong Chen) holds 30% of shares, and Juan Hu (Joanne Hu) holds 10% of shares. . . .” (Id.

                                  10   (emphasis in original denotes original text in English).) The agreement notes that Mr. Li’s share

                                  11   of capital investment is $60,000. (Id.)

                                  12          The Internal Agreement also contains the following clause: “The Nominal Shareholders of
Northern District of California
 United States District Court




                                  13   the Company shall be LI, Jing (in place of Tony Chen), GUAN, Xin (in place of Juan Hu), and

                                  14   ZHU, Jia Jie (in place of Anwen Li).” (Id. (capitalization and emphasis in original denotes

                                  15   original text in English).) This agreement is dated October 29, 2012 and is signed by Mr. Chen,

                                  16   Mr. Li, and Ms. Hu. (Id. p. 9.) The top of the document as provided to the Court states “Certified

                                  17   Translation,” but the document is not accompanied by a certification from the translator.

                                  18          The third agreement is an “Assignment.” (Id. at 44.) This document states4: “THIS

                                  19   ASSIGNMENT is made and executed between Xin Guan, member of the Teetex LLC

                                  20   (“Assignor”) and Jiajie Zhu, member of the Teetex, LLC (“Assignee”) dated on August 28, 2014.

                                  21   Assignor does hereby assign, transfer[,] and convey to Assignee, without consideration, 10% of

                                  22   the membership interest in Teetex LLC.” (Id. (capitalization in original).) Mr. Guan signed below

                                  23   this text. (Id.) Under “Acceptance of Assignment,” the following appears: “I accept the above

                                  24   assignment of 10% of the membership interest in Teetex LLC and agree to hold it subject to the

                                  25   provision of the operation agreement for Teetex LLC.” (Id.) Under “Agreement Regarding

                                  26   Transfer of [M]embership Interest,” the document states:

                                  27
                                       4
                                  28    Chinese characters appear underneath the quoted English text in the copy of the Assignment
                                       submitted to the Court.
                                                                                      3
                                   1                  On or about August 28, 2014, Mr. Xin Guan as member of Teetex
                                                      LLC (“LLC”) agreed to transfer all his right, title, and interest in the
                                   2                  LLC, 10% membership interest in the LLC to Jiajie Zhu without
                                                      consideration. After this transfer, Jiajie Zhu has 70% membership
                                   3                  interest in the LLC, Jing Li has 30% membership interest in the LLC,
                                                      Xing Guan is no longer the member of the LLC. All parties to the
                                   4                  transfer hereby and all members in the LLC acknowledge and consent
                                                      to such transfer.
                                   5
                                       (Id. p. 45.) Mr. Zhu, Ms. Li, and Mr. Guan’s signatures all appear at the bottom of this document.
                                   6
                                       (Id.)
                                   7
                                               The fourth agreement is titled “Sale of Teetex, LLC Interest Agreement” (“Sale
                                   8
                                       Agreement”). (Id. p. 25.) The Sale Agreement was signed by Mr. Zhu and Ms. Li. (Id.) Mr. Zhu
                                   9
                                       is described as a “70% Member of Teetex, LLC” and “Seller,” and Ms. Li is described as “a 30%
                                  10
                                       Member of Teetex, LLC” and “Purchaser.” (Id.)
                                  11
                                               In the recitals portion of the Sale Agreement, Mr. Zhu is described as “the beneficial and
                                  12
Northern District of California




                                       record owner of 70% membership interest in Teetex, LLC.” (Id.) Under the terms of the Sale
 United States District Court




                                  13
                                       Agreement, Ms. Li was to “cause” Teetex to pay Mr. Zhu “his 70% share” of Teetex’s
                                  14
                                       “undistributed profits and losses accumulated as of June 7, 2016.” (Id.) A schedule for these
                                  15
                                       payments to Mr. Zhu is set out in a section titled “Purchase Consideration and Payments.” (Id. p.
                                  16
                                       26.) A table in the Sale Agreement describes Mr. Zhu’s interests in Teetex prior to sale as 70%
                                  17
                                       and after the sale as 0%. (Id. p. 30.) Further, under a subsection titled “Debt Repayments,”
                                  18
                                       Teetex was to “repay” its debt by transferring discrete sums of money (plus interest), to Mr. Li
                                  19
                                       over the course of approximately three months. (Id.)
                                  20
                                               Finally, the Sale Agreement has a provision that states the agreement and its attachments
                                  21
                                       “constitute the entire agreement and understanding between the parties and supersede any prior
                                  22
                                       agreement and/or understanding relating to the subject matter of this Agreement.” (Id. p. 33.) The
                                  23
                                       Sale Agreement was signed by Ms. Li and Mr. Zhu on August 8 and 10, 2016, respectively. (Id.
                                  24
                                       p. 35.) This agreement appears to have been drafted in English, and there is no indication that the
                                  25
                                       document submitted to the Court is a translation.
                                  26
                                               Defendants argue that the Internal Agreement controls and informs the meaning and effect
                                  27
                                       of each of the other three agreements. Defendants maintain that the Internal Agreement identifies
                                  28
                                                                                           4
                                   1   the true members of Teetex, and, therefore, Mr. Li, and not Mr. Zhu, was a member holding 60%

                                   2   (and later 70%) of Teetex’s shares. Resting on the premise that Mr. Li was—and Mr. Zhu was

                                   3   not—a member, Defendants argue that Mr. Li could not have validly transferred his shares to Mr.

                                   4   Zhu because Mr. Li did not follow the protocol outlined in the Operating Agreement for

                                   5   transferring shares. Accordingly, Defendants maintain that, because Mr. Zhu was never a

                                   6   member, Mr. Zhu lacks standing to bring the above-captioned action. Mr. Zhu disputes the

                                   7   authenticity of the Internal Agreement and argues that the terms of the Operating Agreement,

                                   8   Assignment, and Sale Agreement—each of which he signed—speak for themselves.

                                   9          The Court will address additional facts as necessary in its analysis.

                                  10                                                ANALYSIS

                                  11   A.     Applicable Legal Standards.

                                  12          Standing is a “threshold question in every federal case, determining the power of the court
Northern District of California
 United States District Court




                                  13   to entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Article III of the Constitution

                                  14   requires that a plaintiff have standing to assert claims in federal court. Lujan v. Defenders of

                                  15   Wildlife, 504 U.S. 555, 560 (1992). Challenges to Article III standing implicate a court’s subject

                                  16   matter jurisdiction and therefore are properly raised under Federal Rule of Civil Procedure

                                  17   12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “Federal courts are courts of limited

                                  18   jurisdiction,” and “[i]t is to be presumed that a cause lies outside this limited jurisdiction” unless

                                  19   otherwise shown. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  20          To establish standing, a plaintiff has the burden to demonstrate (i) that he suffered an

                                  21   injury-in-fact (ii) which resulted from the defendant’s conduct and (iii) that a favorable ruling

                                  22   would redress the injury. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (citations

                                  23   omitted). Where a challenge is to the plaintiff’s standing as alleged in a complaint, the challenge

                                  24   is known as a facial challenge. Id. In a factual attack on subject matter jurisdiction, the party

                                  25   challenging standing disputes the truth of allegations that otherwise would invoke federal

                                  26   jurisdiction. Id. Once the moving party “converts” a motion to dismiss for lack of standing into a

                                  27   factual challenge by submitting evidence to the court, the party opposing the motion must furnish

                                  28   evidence necessary to “satisfy its burden of establishing subject matter jurisdiction.” Id.
                                                                                          5
                                   1   (quotations omitted). Defendants’ motion is a factual attack.

                                   2   B.     Analysis.

                                   3          1.      Request for Judicial Notice.

                                   4          Mr. Zhu requests judicial notice of seven documents. Four of these documents are

                                   5   documents filed in San Mateo Superior Court; three are Teetex corporate documents available on

                                   6   the California Secretary of State’s website. (See Dkt. No. 20.) Under Federal Rule of Evidence

                                   7   201, a court may take judicial notice of an adjudicative fact if it is “not subject to reasonable

                                   8   dispute.” Fed. R. Evid. 201(b). A fact is “not subject to reasonable dispute” if it is “generally

                                   9   known,” or “can be accurately and readily determined from sources whose accuracy cannot

                                  10   reasonably be questioned.” Id. Though a court may take judicial notice of matters of public

                                  11   record and properly consider those matters when evaluating a motion to dismiss, a court may not

                                  12   take judicial notice of disputed facts contained in such public records. Lee v. City of Los Angeles,
Northern District of California
 United States District Court




                                  13   250 F.3d 668, 689 (9th Cir. 2001) (quotations and citations omitted).

                                  14          Both the court documents and the corporate documents Mr. Zhu presented are the types of

                                  15   documents of which courts routinely take judicial notice. See, e.g., United States ex rel. Robinson

                                  16   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (judicial notice of

                                  17   court documents); Grassmueck v. Barnett, 281 F. Supp. 2d 1227, 1232 (W.D. Wash. 2003)

                                  18   (judicial notice of articles of incorporation as public records kept by Secretary of State). As

                                  19   explained below, the Court need not rely on these documents for its analysis. Nonetheless, as Mr.

                                  20   Zhu’s request is unopposed, the Court GRANTS his request for judicial notice. The Court takes

                                  21   judicial notice of the fact that these documents are publicly-available in the form presented to the

                                  22   Court, and the Court takes judicial notice of the fact of the documents’ contents, but the Court

                                  23   does not take judicial notice of the contents of the documents as facts. See Ellis v. J.P. Morgan

                                  24   Chase & Co., 950 F. Supp. 2d 1062, 1073 (N.D. Cal. 2013).

                                  25          2.      Contractual Interpretation And Standing.

                                  26          The issue at hand is far simpler than the parties make it out to be.

                                  27          California Evidence Code section 622 provides that “[t]he facts recited in a written

                                  28   instrument are conclusively presumed to be true as between the parties thereto, or their successors
                                                                                          6
                                   1   in interest. . . .” Section 622 is a codification of the doctrine of estoppel by contract, which is the

                                   2   principle that “parties who have expressed their mutual assent are bound by the contents of the

                                   3   instrument they have signed[] and may not thereafter claim that its provisions do not express their

                                   4   intentions or understanding.” City of Santa Cruz v. Pac. Gas & Elec. Co., 82 Cal. App. 4th 1167,

                                   5   1176–77 (2000) (citation omitted).

                                   6          The dispute alleged in the FAC and each of the causes of action contained therein arise

                                   7   from or concern events leading up to the execution of the Sale Agreement, which Ms. Li and Mr.

                                   8   Zhu signed. The Sale Agreement not only states that Mr. Zhu is a member, but, more specifically,

                                   9   the agreement states that he was a “70% Member of Teetex” and “the beneficial and record owner

                                  10   of 70% membership interest” in Teetex. Under the doctrine of estoppel by contract, Ms. Li is

                                  11   estopped from arguing that these statements are incorrect. This alone would be sufficient to defeat

                                  12   Defendants’ motion: as the erstwhile “beneficial and record” owner of 70% of Teetex’s shares,
Northern District of California
 United States District Court




                                  13   and as a signatory to the Sale Agreement, Mr. Zhu has standing to bring the claims he has

                                  14   alleged.5

                                  15          The Operating Agreement and Assignment are in accord. The Operating Agreement,

                                  16   signed by Mr. Zhu, Ms. Li, and Mr. Guan (a non-party), identifies Mr. Zhu as a “member.” The

                                  17   Assignment, signed by the same three individuals, also identifies Mr. Zhu as a “member” and

                                  18   states that, following the transfer the Assignment memorializes, Mr. Zhu had a “70% membership

                                  19   interest in the LLC.”

                                  20          The only document that suggests Mr. Zhu is not a member is the Internal Agreement. The

                                  21   copy of the Internal Agreement submitted to the Court, as noted above, is a translation

                                  22   unaccompanied by an affidavit from the translator. A translated document must be properly

                                  23   authenticated, and any translation must be shown to be accurate and done by a competent

                                  24   translator. See Fed. R. Evid. 604, 901; see also Jack v. Trans World Airlines, Inc., 854 F. Supp.

                                  25   654, 659 (N.D. Cal. 1994) (declining to consider translated document where statement

                                  26
                                       5
                                  27    It is worth noting that Mr. Zhu has stated that partial payment of money for these shares was sent
                                       to him and not to Mr. Li, (Dkt. No. 19 (Declaration of Jiajie Zhu at ¶ 25), and that the Sale
                                  28   Agreement provides for separate payments to Mr. Li—not for the transfer of the shares, but for the
                                       repayment of “Company Debt” (Dkt. No. 17-1 p. 26).
                                                                                          7
                                   1   accompanying translation was not sworn, did not describe the translator’s qualification or

                                   2   expertise regarding language translation, and did not identify the translator). Courts routinely

                                   3   exclude translated documents where such documents are not paired with an affidavit from the

                                   4   translator. See, e.g., M&Z Trading Corp. v. Hecny Grp., 41 F. App’x 141, 143 (9th Cir. 2002)

                                   5   (“Without providing any affidavits or testimony regarding the competency of the translators for

                                   6   the translations it submitted, [plaintiff] failed to satisfy the accuracy and reliability requirements of

                                   7   Rule 901.”); Ruiz v. APCO Const., No. 10-cv-1312-JAD-GWF, 2014 WL 2741547, at *3 n.6 (D.

                                   8   Nev. June 17, 2014) (excluding documents from consideration where translated documents

                                   9   “want[ed] for an affidavit from the translator attesting to a true and correct translation”); United

                                  10   States v. Real Prop. Located at 475 Martin Lane, Beverly Hills, Cal., No. 04-cv-2788-ABC-PLA,

                                  11   2007 WL 5559351, at *5 (C.D. Cal. Mar. 13, 2007) (declining to consider Korean contract with

                                  12   English translation because translation not certified), aff’d sub nom. United States v. Real Prop.
Northern District of California
 United States District Court




                                  13   Located at 475 Martin Lane, Beverly Hills California, 298 F. App’x 545 (9th Cir. 2008), and aff’d

                                  14   in part, rev’d in part sub nom. United States v. DAS Corp., 406 F. App’x 154 (9th Cir. 2010). Mr.

                                  15   Chen’s declaration is insufficient: it only states that the copy provided is a “true and correct” copy

                                  16   of the certified English translation and says nothing about the translator or his or her expertise.

                                  17   The Internal Agreement, therefore, is not properly authenticated.

                                  18             Even if the Internal Agreement were properly authenticated, it would not defeat Mr. Zhu’s

                                  19   standing. The Operating Agreement, executed a day before the Internal Agreement, names

                                  20   “members,” including Mr. Zhu. The Operating Agreement also provides a mechanism for

                                  21   transferring membership. The subsequent Internal Agreement does not follow that mechanism

                                  22   because it does not reflect agreement by non-transferring members. The only signatories to the

                                  23   Internal Agreement are non-signatories to the Operating Agreement, and the explicit language of

                                  24   the Operating Agreement does not grant power to non-signatories to reclassify membership in

                                  25   Teetex.

                                  26             To the extent Mr. Chen’s declaration contradicts the terms of the three properly

                                  27   authenticated agreements, Mr. Chen’s declaration runs afoul of the parol evidence rule, as codified

                                  28   in California Civil Code section 1625. This rule “generally prohibits the introduction of any
                                                                                          8
                                   1   extrinsic evidence, whether oral or written, to vary, alter[,] or add to the terms of an integrated

                                   2   written instrument.” Casa Herrera, Inc. v. Beydoun, 32 Cal. 4th 336, 343 (2004) (quotation and

                                   3   citation omitted). The Operating Agreement and Sale Agreement are both integrated agreements.

                                   4   (See Dkt. No. 17-1 p. 22, p. 33.) It would therefore be improper to introduce extrinsic evidence to

                                   5   alter the terms of either agreement.

                                   6          Defendants’ argument that the Operating Agreement is modified by the Internal

                                   7   Agreement is not persuasive. The Operating Agreement’s integration clause states that it shall not

                                   8   be “amended, modified[,] or replaced except by a written instrument executed by all the parties to

                                   9   this agreement who are current members of the LLC as well as any and all additional parties who

                                  10   became members of this LLC after the adoption of this agreement.” (Id. p. 22.) The Internal

                                  11   Agreement does not modify the Operating Agreement because the Internal Agreement is not

                                  12   signed by the parties to the Operating Agreement and then-current members of Teetex.
Northern District of California
 United States District Court




                                  13          The Court need not reach Mr. Zhu’s other evidentiary objections.

                                  14          Finally, Defendants mention only in passing their position that Mr. Li is an indispensable

                                  15   party under Rule 19 of the Federal Rules of Civil Procedure. As Defendants did not brief this

                                  16   issue fully—or brief why the FAC should be dismissed under 12(b)(7)—the Court declines to

                                  17   address the merits of this argument.

                                  18                                              CONCLUSION

                                  19          For the reasons explained above, Defendants’ motion to dismiss is DENIED. The Court

                                  20   sets an initial case management conference for January 24, 2020 at 11:00 a.m. The parties’ joint

                                  21   case management statement is due January 17, 2020.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 15, 2019

                                  24                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                          9
